os department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jan onne dear contact person identification_number contact number employer_identification_number form required to be filed tae ax vearet years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter 20vu814030 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date nov contact person identification_number contact number fax number employer_identification_number x organization uil nos state of incorporation _ date of incorporation state date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues does the applicant who is formed to provide grant writing services training workshops professional development program development and program evaluation for fees based on the nature and scope of work involved to other organizations in the community qualify for exemption under internal_revenue_code sec_501 facts you x were formed on date in the state of state your articles of incorporation state that you are organized exclusively for religious charitable scientific literary and educational_purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 your bylaws state that the specific objectives and purposes of this corporation shall be service oriented your mission will be to provide support educational_services to underserved populations and their families and underserved schools institutions businesses churches and community agencies you provided a schedule in your response dated date depicting the activities of the organization along with the expected time and funds expended for the activities the schedule shows the following letter cg catalog number 47630w activity of time of funds grant writing services training workshops professional development program development program evaluation you state that your grant writing services will consist of research and identification of possible funding sources for organizations and agencies crafting the letter of interest to prospective sources writing and editing the proposal in accordance with guidelines organizing focus groups for data collection for the needs assessment helping clients to complete the assurances and attachments for proposals and packaging and mailing capacity building services involve systematic assessment of strengths and weaknesses as well as needs of clients followed by development of action for eradicating weaknesses building upon strengths and addressing identified needs the capacity building piece is usually accompanied by workshop training sessions that will help clients to be in a better position to work in partnership with other community agencies and organizations to provide necessary technical support and related_services for individuals whose responsibility is to provide leadership to specific efforts within their structure towards this goal training workshops in the areas of leadership development organizational development programs services funding and community engagement are facilitated by x constituents for program implementation and evaluation we help recipients or awardees of external funding to follow the guidelines and directives for the initiation follow through and follow-up of programs awarded to them this includes strategic planning for realization of stated goals and objectives through the employment of appropriate processes and procedures for successful implementation evaluation services include formative and summative evaluation activities which guide the work of the program and include process and outcome evaluations that will allow programs to be changed in a timely manner to ensure success all activities are organized and time-framed according to the objectives and activities of the management plan we also help to prepare written evaluation reports of findings resulting from the evaluation you state in your response dated date that fees for such services will be based upon the nature and scope of work involved as some clients may request that a grant proposal be written for them whereas others may simply request our company to evaluate a grant proposal which they have written themselves there is no standard charge and fees will be negotiated on a case by case basis depending on the proposed scope of work and client's ability to pay in many cases clients may not be able to pay for the services therefore they will not be charged fees for services in the case of grant writing for example can be reconciled by writing our organization into the grant as a direct provider ie project evaluator if clients do have the resources to pay x will be paid a nominal fee ranging from dollar_figure to dollar_figure which will help to cover the overhead of our company and will be put back to operating_expenses for x and not for profit you state that you will provide grant writing services to any local letter cg catalog number 47630w 20uussi community-based organization or agencies that serves as part of its mission children youths and adults who are underserved you state that your training workshops will include workshops for academic personal and social skills development health and fitness career and job placement technology literacy capacity building for small businesses tutoring and mentoring in after school program settings preparation coaching for act and sat college entry examinations and grant writing to support specific community non-profit needs you state that your professional development will support career and job readiness and placement job retention technology literacy it will be designed for unemployed and under- employed populations as well as for leaders and supervisors of such employees to help improve relationships communication and retention you go on to state that all professional development activities are equally significant and are based upon the increased need to provide a variety of educational economic social and cultural services to under-served populations that are struggling as the result of circumstances beyond their control participation in the professional development activities is open to adults in an under-served area or situation those who are in temporary need of assistance and those who may have found themselves in a hardship circumstance such as katrina victims you state that your program development and evaluation will be devoted to the design and development of new and innovative programs beginning with a needs assessment or feasibility study followed by a written development or business plan for non-profit organizations based upon their mission this development involves a step by step process which evolves from the non-profit’s vision statement to a plan of implementation and evaluation assistance includes information and guidance consultant assistance related to articles of incorporation board composition and roles duties bylaws development management personnel policies and procedures budget fundraising marketing assessment and evaluation capacity building and sustainability of new programs designed to enhance individuals families and the-community program evaluation involves the improvement of existing programs including the design of evaluation instruments to establish bases for improvements as well as the designing of new programs you will assist them in implementing strategies to help them to determine their level of effectiveness in performing their jobs and assist them in the identification of strengths and weaknesses as well as possible solutions to program challenges following site visitation examination of organization documents interviews with stakeholders and analysis of survey response data law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized if they are organized and operated exclusively for religious charitable and educational_purposes sec_501 of the code states that an organization must be formed exclusively for one or letter cg catalog number 47630w more of the following purposes religious charitable scientific testing for public safety literary educational fostering national or international amateur sports competition prevention of cruelty to animals or children sec_1_501_c_3_-1 defines charitable as including the following purposes relief of the poor and distressed or of the underprivileged advancement of education science advancement of religion erection or maintenance of public buildings monuments or works lessening the burdens of government promotion of social welfare by organizations designed to accomplish any of the above purposes to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose revrul_70_535 c b discusses an organization that performs services for low and moderate income housing projects the organization entered into agreements with a number of nonprofit_corporations exempt from federal_income_tax under sec_501 of the code to manage low and moderate income housing projects for a fee the organization operates in a manner similar to those providing such management services for profit used to meet expenses_incurred in providing the management services managing these housing projects is the organization's primary activity all of its income is from management fees its funds are its other activities are negligible letter cg catalog number 47630w since the organization's primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for tax exempt corporations does not change the business nature of the activity revrul_71_529 c b includes a situation where an organization controlled by a group of exempt_organizations and providing investment management services for a charge substantially less than cost solely to that group qualifies for exemption from federal_income_tax under sec_501 of the code in this case the organization obtained contributions to cover all or part of the cost of the management services it provided and also used the contributions to provide supplemental income or capital to be used exclusively for the charitable educational or scientific purposes of the organizations it served in addition the fees paid_by the member organization represented less than fifteen percent of the total costs of operation revrul_72_369 1972_2_cb_245 states that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in better business bureau of washinaton d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law your organization is providing its services to underserved populations and their families and underserved schools institutions businesses churches and community agencies you are not limiting your services exclusively to a charitable_class of people as described in the regulations see code sec_501 and sec_501 you state that your training workshops an educational activity is expected to take up percent of your time and 30percent of your funds seventy percent of your time and funds will be invested in your grant writing professional development program development and program evaluation activities you are similar to the organization described in revrul_72_369 which was held not to be tax-exempt because like this organization you are providing managerial and consulting services at or above cost to unrelated organizations some of which may be tax-exempt as stated in that revenue_ruling the providing of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit and therefore is not a tax-exempt activity under code sec_501 letter cg catalog number 47630w furthermore you are not similar to the organization described in revrul_71_529 because unlike that organization you do not provide your services to related exempt_organizations provide services to exempt and nonexempt organizations and will charge fees for your services at levels that are not substantially below cost based on the foregoing you are not operated exclusively for one or more exempt purposes as your primary activities do not accomplish one or more exempt purposes see sec_1 c -1 of the regulations applicant's position in your response dated date you provided a narrative as to why you feel that you should qualify for exemption under sec_501 of the code you state that nonprofit_organizations may operate ‘business’ ventures to the degree that those ventures are directly related to the pursuit of the social mission of the nonprofit you also state that the conduct of the business activities has what the tax law terms a ca sujal relationship to the achievement of the exempt_purpose the performance of the services from which any income is derived will contribute importantly to the accomplishment of the 501c purposes there is no business activity that is not related to x's exempt_purpose s you state that in american campaign academy tc that the court views any and ail individual betterment prerequisite to achieving public good as incidental and therefore consistent with tax exemption if individual betterment to whatever degree is inevitably necessary to achieve public good it should be tolerated sec_1 c - e states an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes in addition you refer to camps newfound owatonna corp v town of harrison a 2d me this case deals with a summer camp operated for children of specific faith that brought action challenging the constitutionality of a statute that denied property_tax exemption for nonprofit institutions that conducted or operated principally for persons who were not residents of the state and made charges that resulted in average weekly rate per person in excess of dollar_figure the church camp which was denied property_tax exemption pursuant to a statute that violated the commerce clause of the federal constitution was not entitled to relief pursuant to since state law provided an adequate remedy state had statutory mechanism for seeking tax abatement and trial_court had declaratory_judgment authority that could be invoked in tax exemption cases if a nonprofit sells services borrows in the capital market hires workers at market rates undertakes commercial ventures or generates profits it should be because that is the best way of ultimately pursuing the organization's mission sporhase u s pincite see also supra at letter cg catalog number 47630w page you state that you target your services in support of other non-profit agencies and organization's whose mission purposes align to those of yours in addressing the needs of at risk populations which will benefit the public assisting such organizations with grant writing and grant writing training to build their capacity to provide needed services to the targeted_population is an activity that exclusively helps to accomplish your exempt purposes you state that a secondary purpose and objective of the organization will be to offer training programs via workshops that target the needs of children in poverty situations services will be tailored to the needs of children and adults in poverty situations children and youths who are at- risk based upon particular circumstances migrants and their families and unemployed and or under-employed adults who are in temporary need of assistance in regards to this activity you refer to 75_tc_337 72_tc_687 87_tc_1314 and 85_tc_9 your program development and evaluation’ is devoted to helping other non-profits with the development of new and innovative programs that support under-served populations you provide assistance which includes information and guidance related to program management personnel policies and procedures budget fundraising marketing capacity building and program evaluation you state that evaluation is a subject that has gained lots of attention lately most if not all foundations and public funding agencies as well as state grant sources are requiring some form of evaluation to make sure that monies received are being spent wisely for thelr intended charitable purposes this is ‘accountability’ which is necessary for nonprofits to continue to provide the valuable public services they render for the benefit of individuals and the community at-large you further state that you are operated ‘exclusively for the aforementioned designated exempt purposes the ‘operational’ test is supported because the organization engages ‘primarily’ in activities that accomplish its exempt_purpose and that not more than an ‘insubstantial part of its activities’ furthers a nonexempt purpose again the organization's activities are reasonably calculated to and do indeed carry out the exempt ‘purposes’ identified through the ‘organizational’ test you also address maine’s law governing nonprofits and quote several sections of maine's law you quote the maine statutes as the exemption applies to ‘benevolent and charitable institutions to qualify the entity must devote ‘ a ll profits denved from its operation and the proceeds from the sale of its property exclusively to the purposes for which it is organized a director trustee officer_or_employee of an organization claiming exemption is not entitled to receive directly or indirectly any pecuniary profit from the operation of that organization excepting letter cg catalog number 47630w reasonable_compensation for services in effecting its purposes you state that the statute also expressly designates certain categories of entities nonprofit nursing homes boarding homes community mental health service facilities and child care centers that qualify for tax exempt status under federal_law u s c sec_501 as falling within its ambit service response to applicant's position in american campaign academy tc p is organized to pursue educational activities as its primary activity p operates a school to train individuals to fill responsible positions in political campaigns p's training program is an ‘outgrowth of similar training programs previously sponsored by the national republican congressional committee graduates of p's training program are prepared to function in such strategic campaign positions as communications director finance director or campaign manager in this case the courts concluded that petitioner is operated for the benefit of private interests a nonexempt purpose because more than an insubstantial part of petitioner's activities further this nonexempt purpose petitioner has failed to establish that it operates exclusively for exempt purposes within the meaning of sec_501 c you are similar to this organization because more than an insubstantial part of your activities further a nonexempt purpose in camps newfound owatonna inc v town of harrison a summer camp operated for children of specific faith brought action challenging the constitutionality of a statute that denied property_tax exemption for nonprofit institutions that conducted or operated principally for persons who were not residents of the state and made charges that resulted in average weekly rate per person in excess of dollar_figure the supreme court reviewed this case in regards to where a demand or right of action is in its nature entire and indivisible it cannot be split up into several causes of action and sued piecemeal or made the basis of as many separate suits hence a judgment on the merits as to one part will bar a subsequent action for the whole the residue or another part this court case does not appear to have any relevance to your organization and its claim for federal tax-exempt status in 458_us_941 102_sct_3456 u s neb the state brought suit to enjoin defendants from transporting nebraska groundwater into colorado without a permit the supreme court justice stevens held that groundwater is an article of commerce and therefore subject_to congressional regulations and reciprocity requirement of nebraska statutory restriction on withdrawal of groundwater from any well within nebraska intended for use in adjoining state violated commerce clause by imposing impermissible burden on interstate commerce since your organization does not involve transportation of interstate commerce it does not appear that this case has any relevance to the facts of your application_for tax-exempt status in 75_tc_337 the court found that the letter cg catalog number 47630w 20u8140390 petitioner is organized and operated exclusively for an exempt_purpose is not operated in furtherance of a substantial commercial purpose and serves public rather than private interests the purpose of the two galleries like the purpose of petitioner's other activities is art education petitioner's sales activities are secondary and incidental to advancing its exempt_purpose there are no other art museums or galleries in the area and the petitioner has found difficulty attracting artists to exhibit their work without the incentive of the art gallery and art market petitioner has a jury to select which works will be displayed and we find it significant that the works are chosen not for their salability but for their representation of modern trends exhibiting an artist's more daring works in a part of the country where there are no nearby art museums or galleries illustrates that petitioner's purpose is primarily to educate rather than to sell moreover petitioner's activities with respect to the art market and art gallery must be viewed in connection with petitioner's other activities the clear impression that we get from the record is one of petitioner's dedication to teach the public through a variety of means to appreciate art we find that petitioner's sales activities are incidental to its other activities and serve the same overall objective of art education this is not a case where the other activities are adjunct to petitioner's sales but rather where petitioner's sales activities are secondary and incidental to furthering its exempt_purpose you are not like goldsboro art leaque v commissioner supra because your services for fees are not a secondary activity nor are they an incidental part of your activities your primary activities are services which you provide to other organizations for a fee in 72_tc_687 the tax_court found that federation relies financially on the sale of prescription drugs to the public with no accommodation made for those unable to pay as a consequence it is engaged in competition with for-profit pharmacies in the area nor does the administrative record indicate any other activity on federation's part which establishes the requisite charitable purpose accordingly we find that the tax court's decision that federation operates for a substantial commercial purpose and does not qualify as a charitable_organization exempt from tax under sec_501 of the code is not clearly erroneous but is supported by substantial evidence you are similar to federation pharmacy services inc v commissioner supra based on the fact that you are engaged in competition with other for-profit organizations that provide grant writing program development and program evaluation you provide services for a fee to other organizations in 87_tc_1314 the tax_court stated that the petitioner has not convinced the court that it pursues no substantial nonexempt purpose and is thereby operated ‘exclusively’ for exempt purposes even if the test determinative of petitioner's sec_501 status were reformulated to focus on whether petitioner's ‘primary purpose is exempt or nonexemot ‘ petitioner would still fail to qualify under sec_501 the evidence presented by the association which would be pertinent to this latter formulation of the test is scarce and ambiguous letter cg catalog number 47630w 2vvu8140390 you are similar to linwood cemetery ass'n v commissioner supra because you are not operated exclusively for exempt purposes conclusion based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code the providing of managerial and consulting services grant writing professional development program development and program evaluation does not further an exempt_purpose under sec_501 of the code when provided in a manner and fashion that is indicative of a commercial enterprise providing similar services in a similar manner you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues in order to have your case forwarded to our appeals_office you must provide the following information which is outlined on page of publication under the heading regional_office appeal’ the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement an attomey certified_public_accountant or an individual enrolled to practice before the internal letter cg catalog number 47630w revenue service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax f you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements letter cg catalog number 47630w
